Citation Nr: 0217558	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  95-31 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for a psychiatric 
disorder.  

(The reopened claim of service connection for a psychiatric 
disorder will be the subject of a later decision.)  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from September 1965 to August 
1968.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 decision of the RO.  

The record indicates the veteran failed to appear at his 
hearing scheduled in April 1996 before a Hearing Officer at 
the RO.  

The Board remanded the case to the RO for additional 
development of the record in November 1997.  

In July 2000, the RO granted entitlement to nonservice-
connected pension benefits, effective from January 1998.  In 
a Supplemental Statement of the Case dated in February 2001, 
the RO notified the veteran that this issue has been 
withdrawn from appeal.  

The record indicates the veteran failed to appear for his 
hearing scheduled in October 2002 before a Member of the 
Board.  

As a preliminary matter, regardless of the RO's action, the 
Board must address the question of new and material evidence 
in the first instance because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (applying an identical analysis to claims previously 
and finally denied, whether by the Board or the RO).  

Only where the Board concludes that new and material 
evidence has been received does it have jurisdiction to 
consider the merits of the claim.  Barnett; Hickson v. West, 
11 Vet. App. 374, 377 (1998).

As shown hereinbelow, the Board is reopening the claim but 
undertaking additional development on the issue of service 
connection for a claimed psychiatric disability, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  

After giving the notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing this issue.  



FINDINGS OF FACT

1.  By a Board decision of September 1981, a new factual 
basis to justify a grant of service connection for 
schizophrenia had not been established.  

2.  In a rating decision in August 1990, the RO denied the 
veteran's claim of service connection for PTSD.  He was 
notified of this action, but did not enter a timely appeal.  

3.  Some of the evidence received since the August 1990 RO 
denial bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and by itself or in conjunction with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  



CONCLUSION OF LAW

New and material evidence has been submitted since the 
August 1990 rating decision to reopen the claim of service 
connection for a psychiatric disorder.  38 U.S.C.A. §§ 5108, 
7104, 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.156, 
20.1100, 20.1103 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded 
claim and supersedes the decision of the United States Court 
of Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
had held that VA cannot assist in the development of a claim 
that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  

The amendments to 38 C.F.R. § 3.156(a), 3.159(c) and 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  As the 
present appeal was initiated prior to that date, it will be 
decided under the older version of 38 C.F.R. § 3.156 
detailed hereinbelow.  

In this case, the veteran's representative has had an 
opportunity to present argument to the Board subsequent to 
the adoption of the VCAA.  

The veteran has been informed of the information necessary 
to substantiate his claim via the Statement of the Case, the 
Supplemental Statement of the Case, and the Board's earlier 
remand.

It was noted in the VCAA that, "[n]othing in (38 U.S.C.A. § 
5103A) shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
(38 U.S.C.A. § 5108)."  See 38 U.S.C.A. § 5103A(f) (West 
Supp. 2002).  

It is the Board's opinion that the recent change to the law 
has not modified the requirement that a previously denied 
claim may not be reopened and readjudicated unless and 
until, there has been a finding that new and material 
evidence has been submitted.  

If it is determined that new and material evidence has been 
presented, the claim will be reopened, and any required 
development would be undertaken in accordance with the VCAA.  
See, e.g., Elkins v. West, 12 Vet. App. 209 (1999).  


II.  Whether New and Material Evidence has been Presented to 
Reopen
the Claim of Service Connection for a Psychiatric Disability

A.  Factual Background

A careful review of service medical records at the time of 
the veteran's enlistment examination in August 1965 and his 
separation examination in April 1968 shows no manifestations 
of a neurological or psychiatric defect.  

The records reflect that the veteran had been hospitalized 
from February 6 to February 26, 1970, at a VA hospital for 
complaints of chest pain.  

A summary report of VA hospitalization in May 1970 shows a 
diagnosis of schizophrenia, paranoid type.  During that 
hospital admission, the veteran reportedly admitted 
receiving messages from God.  The veteran also reported that 
he had received penicillin earlier in a VA hospital that 
triggered ideas about the devil.  He denied having any 
nervous or mental symptoms while on active duty.  

Based on the evidence shown hereinabove, in September 1970, 
the RO denied the veteran's original claim of service 
connection for a nervous condition.  

The veteran was again hospitalized for psychiatric treatment 
in May 1980.  The records reflect that the veteran had 
received psychiatric counseling weekly since December 1979.  

The VA hospital records reflect that the veteran was re-
admitted to the psychiatric services ward in November 1980 
because of anxiety, depression and drug abuse.  

In a decision promulgated in September 1981, the Board 
concluded that the evidence of record did not establish a 
new factual basis to justify a grant of service connection 
for schizophrenia.  

A statement from the veteran's physician received in 
December 1981 indicates that the veteran had been treated 
from January 1980 to June 1981, and that the diagnoses on 
Axis I were those of alcohol abuse, drug dependence and 
personality disorder.  

Based on the evidence shown hereinabove, in December 1981, 
the RO denied the veteran's claim of service connection for 
a post traumatic stress neurosis.  

The VA progress notes dated in February 1990 show treatment 
for headache and for nerves.  

A report of VA consultation in March 1990 summarizes 
clinical and test data suggesting that the veteran was an 
individual with features of borderline personality disorder.  
The VA examiner also noted that a concomitant Axis I 
pathology could not be ruled out based on current test data.  
The VA examiner noted that it was possible for the veteran's 
character pathology to be superimposed on an Axis I 
disorder.  

In May 1990, the veteran submitted a statement describing 
stressors which occurred in Vietnam, including running 
convoy in enemy territory for fifty miles; running over 
mined areas in a tank; and being scared of dying every day 
for a year.  

In July 1990, the RO received a copy of the veteran's DA 
Form 20, reflecting the veteran's military occupational 
specialty as a "Radio Tele Operator."  A record of 
assignments in the Republic of Vietnam shows that the 
veteran was stationed at Headquarters Troop 2 in August 
1966; he was then assigned to Company C, 9th Signal 
Battalion, 9th Infantry Division in April 1967.  

Based on the evidence shown hereinabove, in August 1990, the 
RO denied the veteran's claim of service connection for 
PTSD.  

The VA hospital records dated in April and May 1994 show 
that the veteran was admitted for alcohol and drug 
rehabilitation.  The diagnoses shown on Axis I were those of 
paranoid schizophrenia by history, and alcohol and cocaine 
dependence.  

In June 1994, the veteran submitted a statement to the 
effect that he had witnessed the killing of several of his 
friends by enemy fire in Vietnam.  The veteran also reported 
flashbacks, difficulty sleeping, depression and difficulties 
in establishing relationships with others.  

Based on the evidence shown hereinabove, in October 1994, 
the RO determined that new and material evidence had not 
been submitted to reopen a claim of service connection for a 
nervous condition.  This appeal followed.  

The records in the claims folder reflect that the veteran 
had been jailed for drug possession; he was released in 
August 1995 and underwent mental health counseling.  

The veteran underwent a VA general medical examination in 
May 2000.  The VA examiner noted the veteran's long history 
of paranoid schizophrenia, including hallucinations; and 
that the veteran was presently taking medications.  The 
veteran reported being hospitalized in the spring of this 
year for a flare-up of his schizophrenia.  

The VA examiner also noted the veteran's history of both 
ethanol and cocaine abuse and use in the past.  The veteran 
reported that he had not used these for several years now.  

The examination revealed that the veteran was oriented to 
person, place, and time; he did not appear to be hearing 
voices.  He was appropriate in his behavior and well 
dressed.  The diagnosis was that of paranoid schizophrenia, 
treated.  

In December 2000, the veteran submitted a statement to the 
effect that he continued to have dreams about dying and 
being killed, which had started in Vietnam.  

The statements of the veteran in the claims folder are to 
the effect that his nerves went bad in Vietnam and that he 
used to wake up sweating from fear.  


B.  Legal Analysis

A Board decision and/or an unappealed rating decision are 
final with the exception that a veteran may later reopen a 
claim if new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.156(a) (2002).  

The question now presented is whether new and material 
evidence has been submitted since either of the following, 
to permit reopening of the veteran's claim:  (1) the Board's 
September 1981 decision, finding no new factual basis to 
justify a grant of service connection for schizophrenia; and 
(2) the RO's August 1990 decision, denying service 
connection for PTSD.  See, e.g., Evans v. Brown, 9 Vet. App. 
273, 282-83 (1993); Glynn v. Brown, 6 Vet. App. 523, 528-29 
(1994); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim.  

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

There is no requirement, however, that such evidence, when 
viewed in the context of all of the evidence, both new and 
old, create a reasonable possibility that the outcome of the 
case on the merits would be changed.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

Prior to the decision of the Board in September 1981, the 
medical evidence was lacking to support the conclusion that 
the veteran manifested a psychiatric disorder during service 
or during the statutory presumptive period following 
discharge from service, and there was no other basis to 
support an award of service connection.  

Prior to the August 1990 RO rating decision, there was no 
clear diagnosis of PTSD.  

The evidence added to the record after each of these prior 
decisions consists of the veteran's statements, which 
further describe the stressors he experienced in Vietnam and 
note the continuity of manifestations of a psychiatric 
disability post-service, and recent medical evidence of 
paranoid schizophrenia.  

Here, the veteran is competent to testify as to the 
continuity of symptomatology of difficulties sleeping and 
flashbacks both during and after service.  

Moreover, the evidence added to the record, in connection 
with evidence previously assembled, contributes a more 
complete picture to the veteran's claim and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Hence, the Board finds the evidence to be "new and 
material."  

As new and material evidence has been submitted since the 
prior decisions, the application to reopen the claim of 
service connection for a psychiatric disability is allowed.  



ORDER


As new and material evidence has been submitted to reopen 
the claim of service connection for a psychiatric 
disability, the appeal to this extent is allowed, subject to 
further action as discussed hereinabove.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

